Citation Nr: 0904331	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-23 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for residuals of a 
compression fracture of the L3 vertebra.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Army from November 
2003 to August 2008.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The Veteran's fractured his L3 vertebra in service after 
jumping out a window while intoxicated. 


CONCLUSION OF LAW

The Veteran's disability due to residuals of a compression 
fracture of the L3 vertebra resulted from willful misconduct 
and is therefore barred as a matter of law.  38 U.S.C.A. §§ 
105(a), 1131, 5103A, 5107 (West Supp. 
2005);38 C.F.R. §§ 3.1(m), 3.6, 3.102, 3.159, 3.301(d), 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

While on active duty, the Veteran fractured his L3 vertebrae 
by jumping out a second story window of his barracks while 
intoxicated.  The Veteran seeks compensation for the 
residuals of the back injury.  For the reasons set forth 
below, however, the Board finds that his claim is precluded 
by law.  38 U.S.C.A. § 105(a).

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  An injury or disease must be 
incurred in the line of duty to be compensable.  38 U.S.C.A. 
§ 1131.  

An injury or disease incurred during active service will not 
be deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs. See 38 
U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  See VA O.G.C. Prec. 
Op. No. 7-99 (June 9, 1999); VA O.G.C. Prec. Op. No. 2-98 
(Feb. 10, 1998).  

For the purpose of this regulation, alcohol abuse means the 
use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause disability to or death 
of the user.  Drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).

At the Veteran's August 2005 pre-discharge compensation and 
pension examination, the Veteran was diagnosed with a 
compression fracture of the L3 vertebra, status post 
vertebroplasty, with mild spondylosis of the L2-3 to L4-5, 
mild central canal stenosis of the L2-3 to L4-5, disc bulging 
of the L4-5, and facet arthropathy of the L4-5.  As he 
clearly has current disability due to his back injury, the 
determinative issue is whether his condition is attributable 
to military service, and in particular to disease or injury 
incurred in or aggravated in the line of duty.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's STRs show that in August 2004, the Veteran 
jumped out the window of his barracks and fractured his L3 
vertebra.  The hospital records indicate 

20 year old adult male who at party yesterday 
evening became intoxicated and jumped through 
window at 2 story level.  Unclear how he landed.  
Friend saw him only on ground afterward.  Patient 
is not cooperative/clear enough to answer.  Unclear 
if any other drugs involved.  

The Veteran's statement from September 2004, one month after 
the incident, describe the incident as

On the night of Aug 7th, 2004 I was in my [room] 
drinking.  My friend Yelloweyes left my room to use 
my cell phone and he went outside.  I started 
talking to him through my window and I jumped out 
the window so I could go outside with him.  I 
believe he was encouraging me to jump.  Saying 
"just jump you'll be alright."  I hit the ground 
and I woke up in the hospital and that is the first 
thing I remember.  Staff Duty called the ambulance 
and they took me to the hospital.

The Army conducted a Line of Duty Investigation.  The 
treating physician listed the incident as a suicide attempt 
stating "patient 'fell' from second story window." The unit 
commander described the incident as "[i]ncident was not 
identified as a suicide attempt but rather the result of 
intoxicated stupidity. . . Soldier got very drunk and jumped 
out a window."  After a full investigation, the incident was 
deemed "not in the line of duty" by the Line of Duty 
Investigating Officer. 

While the Veteran's back injury occurred while he was on 
active duty, the incident was a result of his excessive use 
of alcohol.  As alcohol abuse is considered willful 
misconduct and not in the line of duty, his claim for 
benefits for this consequent disability is expressly 
precluded by law.  See Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001) (holding that veterans can only recover 
compensation for an alcohol or drug abuse disability if they 
can adequately establish by clear medical evidence that their 
alcohol or drug abuse disability is secondary to or is caused 
by a primary service-connected disorder, and is not due to 
willful wrongdoing).

In conclusion, the claim for service connection for residuals 
of a compression fracture of the L3 vertebra must be denied 
as a matter or law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  And since the claim has been denied as a matter 
of law, the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) are not applicable.  See 
38 U.S.C.A. §§  5103(a), 5103A; 38 C.F.R. § 3.159(b)(1); see 
also VAOPGCPREC 5- 2004; Mason v. Principi, 16 Vet. App. 129 
(2002).


ORDER

Service connection for residuals of a compression fracture of 
the L3 vertebra is precluded by law.



____________________________________________
DOUGLAS E. MASSEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


